An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
OF
NEVADA

Lo; mm 

   
   
 
   
   
     
     
   
        
     
   
   
  
   

IN THE SUPREME COURT OF THE STATE OF NEVADA

VERNON ART TIGER, No. 677134
Appellant,
vs. '
THE STATE OF NEVADA, . F i L E D
Respondent. MAY 1,8 2015

 

   
   
     

TRACE K. moemm
CLERK o UPREME COURT

ORDER DISMISSING APPEAL a?

DEPUTY CLER

  

This appeal was initiated by the filing of a pro se notice of
appeal. Eighth Judicial District Court, Clark County; William D.
Kephart, Judge.

On April ‘7, 2015, appellant filed a notice of appeal. No
appealable order was designated in the notice of appeal. Because

appellant failed to designate an appealable order, we

ORDER this appeal DISMISSED.

       
    
       
      
   
 

Prraguirre

Dry/é

'Douglae

 

M” J.
Cherry

cc: Hon. William D. Kephart, District Judge
Vernon Art Tiger
Attorney General/Careen City
Clark County District Attorney

Eighth District Court Clerk